Citation Nr: 0009189	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-12 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  What evaluation is warranted for a cervical spine 
disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total evaluation for compensation 
purposes based on unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from May 1942 to March 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

The issue of what evaluation is warranted for a cervical 
spine disability will be addressed in this decision.  The 
issue of entitlement to a total disability rating for 
compensation purposes based on unemployability will be 
addressed in the remand that follows the decision since the 
Board has determined that additional development is 
warranted.  Parker v. Brown, 7 Vet. App. 116 (1994); 
Holland v. Brown, 6 Vet. App. 443 (1994); Kellar v. Brown, 
6 Vet. App. 157 (1994).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2. The veteran's cervical spine disability is manifested by 
complaints of constant pain, severe limitation of motion, use 
of a neck brace, tenderness, and X-ray evidence of arthritis, 
with no objective medical evidence of cervical fracture, 
ankylosis of the cervical spine, or disc involvement.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for a cervical spine 
disability are met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71 a, Diagnostic Codes 5003, 
5010, 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran. It has been determined that his 
claim is well-grounded within the meaning of 38 U.S.C.A. 
5107(a).  In this case, the veteran's evidentiary assertions 
concerning the severity of his cervical spine disability are 
sufficient to conclude that his claim is well grounded.  King 
v. Brown, 5 Vet. App. 19 (1993); Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

The Board is also satisfied that all relevant facts have been 
adequately developed to the extent possible and that VA has 
met its duty to assist. A thorough review of the claims 
folder indicates that the veteran has undergone several VA 
examinations and the reports are sufficiently extensive, 
detailed, and adequate for rating this disability in that 
they address the applicable criteria.  Thus, absent any 
indication that there is outstanding pertinent evidence, the 
Board finds the duty to assist to has been fully met in this 
case and that no further assistance to the veteran is 
required to satisfy the VA's duty to assist him as mandated 
by 38 U.S.C.A. 5107(a).

I. Factual Background

Service connection was granted for a cervical spine 
disability in May 1998, when the RO found that the veteran's 
disability was secondary to a service-connected right 
shoulder disability.  A 20 percent evaluation was assigned, 
based on recent VA medical records as well as private medical 
records.  

The private records showed that in an August 1997 letter, a 
physician noted that the veteran had crepitus with motion of 
his neck and that the veteran needed to be very careful with 
lifting, and bending and should moderate his activities.  VA 
outpatient records beginning in the mid 1990's showed 
complaints of neck pain, and treatment with physical therapy.  
The veteran also was treated in the pain clinic.  In 
September 1997, it was noted that the veteran complained of 
neck pain and that he was using a TENS unit with some 
success.  The examiner reported referred pain with rotation 
of the neck, and X-ray evidence of severe arthritis of the 
neck.  A cervical collar was recommended.  

Private records showed treatment in December 1997 for pain, 
and it was noted that the veteran took Flexeril and Dapro for 
relief.  Motion of the cervical spine was noted as follows: 
flexion to 15 degrees; extension to 25 degrees; rotation to 
55 left and right; and side bends to 25 degrees.  It was 
noted that all motions produced pain in the right scapular 
area.  

On VA examination in January 1998, the veteran reported 
constant pain.  Flexion of the neck was to 15 degrees; 
lateral bending was to 15 degrees, and extension was to 5 
degrees.  X-rays were noted to show moderately severe DJD at 
C4-C7.  The pertinent finding was, chronic cervical 
degenerative arthritis with chronic pain resulting.  

The veteran was examined by VA in April 1998, and he reported 
worsening neck pain.  It was noted that the veteran was using 
a soft collar.  Flexion was to 15 degrees; lateral bending 
was to 10 degrees; and extension was to 6 degrees.  The 
pertinent impression was, chronic degenerative arthritis with 
resultant pain.  

II. Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. 1155; 38 C.F.R. Part 4. An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on his functional 
abilities. 38 C.F.R. 4.10, 4.40, 4.45, and 4.59 (1999). Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. 4.7 (1999). Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran. 38 C.F.R. 4.3 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. 4.20 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability. See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. 4.10, 4.40, 4.45.

The veteran's cervical spine disability is currently rated as 
20 percent disabling pursuant to 38 C.F.R. 4.71a, Diagnostic 
Code 5003-5290.  Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.

The criteria for evaluating limitation of motion of the 
cervical spine are contained in Diagnostic Code 5290. Under 
that Diagnostic Code, a 20 percent evaluation is warranted 
for moderate limitation of motion of the cervical spine and a 
30 percent rating is warranted for severe limitation of 
motion of the cervical spine.

The Board notes that there is no objective medical evidence 
to establish that the veteran has sustained a cervical 
fracture, has ankylosis of the cervical spine, or other 
findings to establish that any other diagnostic code used to 
evaluate cervical spine disability is applicable. See 38 
C.F.R. 4.71a, Diagnostic Codes 5285-5287. In addition, there 
is no showing of disc herniation, nerve root compression, 
neuroforaminal stenosis, or spinal stenosis. See 38 C.F.R. 
4.71a, Diagnostic Code 5293.

III.  Discussion

In this case, the medical evidence of record shows that the 
veteran's cervical spine disability is manifested by pain, 
tenderness, and severely limited motion. He is shown to wear 
a neck brace, use a TENS unit, and take various pain 
medication as well as a muscle relaxant.  He has also 
participated in VA physical therapy and visited the pain 
clinic on a regular basis.  On VA medical examinations, 
range-of- motion testing showed motion to be severely limited 
(forward flexion to 15 degrees), and this has consistently 
been shown in the record.  When performing range-of-motion 
testing, the veteran has been noted to have pain with all 
motions.  

Based on the foregoing, the Board believes that the veteran's 
overall cervical spine disability picture more nearly 
approximates the criteria for a 30 percent rating. The 
reported ranges of motion of his cervical spine (specifically 
the finding of flexion to 15 degrees) remain consistent and 
more nearly approximate the severe impairment under 
Diagnostic Code 5290 for limitation of motion.  Additionally 
when considering that the veteran experiences severe pain on 
movement as evidenced by his examiners, that his service- 
connected disability encompasses arthritis, that the veteran 
has reported neck pain that was constant, and that the he has 
sought continuing treatment for his complaints, the Board 
finds that there is an adequate showing of disability to such 
extent that the overall disability picture more nearly 
approximates a 30 percent disability rating.

The 30 percent evaluation is the maximum allowable under 
Diagnostic Code 5390. The Court has held that, when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 & 
4.45 (1999) must also be considered, and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  However, where the veteran is in receipt of the 
maximum evaluation due to limitation of motion, those 
regulations are not for application.  Johnston v. Brown, 10 
Vet. App. 80, 84-85 (1997).  Moreover, it has been held that 
consideration of functional loss due to pain is not required 
when the current rating is the maximum disability rating 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997). 

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating.  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

There is no evidence that he has required frequent 
hospitalization or that the disability substantially 
interferes with employment beyond that contemplated by the 
Rating Schedule.  Accordingly, the Board finds no reason for 
referral of this case to the Director of VA Compensation and 
Pension purposes for a rating outside the regular schedular 
criteria.


ORDER

A 30 percent evaluation for a cervical spine disability is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

The veteran contends, in essence, that his service-connected 
disabilities render him unemployable.  VA has a duty to 
assist the veteran in the development of all facts pertinent 
to his claim. 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1994).  This includes the duty to obtain VA 
examinations which provide an adequate basis upon which to 
determine entitlement to the benefit sought, as well as all 
pertinent treatment records.  Littke v. Derwinski, 1 Vet. 
App. 90 (1991). Examinations by specialists are recommended 
in those cases which present a complicated disability 
picture.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).

In the instant case, it is noted that the veteran was last 
examined by VA in April 1998.  At that time, only his right 
shoulder disability (rated as 40 percent disabling) and 
cervical spine disability (now rated as 30 percent disabling) 
were discussed.  The RO has not evaluated the veteran for his 
scar of the right scapular area (rated as 10 percent 
disabling) or for his chronic pleurisy (rated as non 
compensable).  In addition, there is no VA opinion of record 
as to the effect that his service-connected disabilities have 
upon his ability to work.  The Court held in Friscia v. 
Brown, 7 Vet. App. 294 (1995), that the Board has a "duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work." The record 
does not indicate that the April 1998 VA examiner, or any 
other recent examiner, provided such an opinion regarding the 
veteran's various service-connected disabilities.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 
Vet. App. 229 (1994).  

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran 
complete VA examinations by qualified 
physicians in order to fully assess the 
current nature and degree of severity of 
the all service-connected disabilities.  
The veteran should be afforded a VA 
orthopedic examination in order to 
evaluate the current severity of his 
service-connected right shoulder and 
cervical spine disabilities.  All 
indicated testing, including range of 
motion findings, should be conducted, and 
the claims folder should be made 
available to the examiner for review 
before the examination.  Findings that 
take into account all functional 
impairments, and abnormal movements 
should be included.  

The veteran should be examined by the 
appropriate specialist to evaluate his 
scar of the right shoulder.  The examiner 
should indicate if the scar in tender and 
painful on objective examination, poorly 
nourished with repeated ulceration or if 
the scar affects function of the 
shoulder.  (38 C.F.R. § 4.118, Codes 
7803, 7804, 7805 (1999)).  

The veteran should be examined by a 
pulmonary specialist to evaluate his 
pleurisy.  Pulmonary function tests 
should be accomplished.  

All of the examiners must express an 
opinion on the employability of the 
veteran and must also include a complete 
rationale for all opinions expressed.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

3.  Then the RO should undertake any 
additional development deemed 
appropriate, and readjudicate the issue 
on appeal.  

In the event that the veteran's claim remains denied, he and 
his representative should be provided an appropriate 
supplemental statement of the case, and an opportunity to 
respond, and the case should be returned to the Board for 
further appellate consideration if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 


